Citation Nr: 1809064	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active duty service from February 1966 to October 1968 and from December 1990 to May 1991.  The Veteran died in April 2009 and the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This matter was previously remanded by the Board in August 2013, October 2014, April 2015, and July 2017.


FINDINGS OF FACT

1.  The Veteran died in April 2009 due to sudden cardiac death due to (or as a consequence of) sarcoidosis, due to (or as a consequence of) chronic obstructive pulmonary disease (COPD), due to (or as a consequence of) cardiomegaly.  

2.  The Veteran did not suffer an in-service incident, illness or injury which can be etiologically linked to the cause of his death.


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disease or injury incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's surviving spouse contended that the Veteran died from complications of lung and heart problems that resulted from his in-service exposure to bacteria, dust, viruses and various chemicals including Agent Orange.  See July 2011 attachment to Appeal to Board of Veterans Appeals (VA Form 9).

For the reasons below, the Board must deny the claim.  

The laws and regulations provide:  

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii). 

Diabetes mellitus, type II and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) are both among the diseases specified in 38 U.S.C. § 1116 (a).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Congestive heart failure and cardiomyopathy are not among those cardiac disabilities presumed associated with herbicide exposure as ischemic heart disease.  Pancreatic cancer, acute renal failure, and acute respiratory failure are also not presumed to be associated with herbicide exposure. 

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039(Fed. Cir. 1994). 

The Veteran died in April 2009.  The death certificate noted a cause of death of sudden cardiac death due to (or as a consequence of) sarcoidosis, due to (or as a consequence of) chronic obstructive pulmonary disease (COPD), due to (or as a consequence of) cardiomegaly.  

The autopsy report noted a clinical history of sarcoidosis, cardiomegaly, moderate system atherosclerosis, and nodular prostate gland.  With regard to sarcoidosis, there was extensive fibrosis, solidification, and calcification of the lung parenchyma.  There was virtually no grossly normal lung parenchyma identified.  There was diffuse hilar, mediastinal, abdominal, and nodular adenopathy with marked calcification.  It was noted that his COD was from complications of pulmonary sarcoidosis with contributory COD from cardiomegaly.  Other significant conditions included extensive fibrosis and calcification of the lungs.  

At the time of his death the Veteran was service connected for diabetes mellitus, rated as 20 percent disabling; diabetic neuropathy of the upper extremities, each rated as 10 percent disabling; and diabetic neuropathy of the lower extremities, each rated as 20 percent disabling.  

The service treatment records do not otherwise document any diagnosis or treatment for a heart or lung disorder. 

A VA medical opinion was obtained in May 2011 in order to determine (1)whether the Veteran had ischemic heart disease, and if so wether it contributed to his death; (2)whether diabetes mellitus with neuropathy caused or contributed to his death.  

The physician noted that a January 2009 VA examination report failed to show evidence of ischemia heart disease or coronary artery disease.  The autopsy report indicated that the Veteran had mild to moderate atherosclerotic coronary artery disease.  There were no obstructing lesions or evidence of acute infarction, or previous myocardial infarction.  The physician concluded there was no evidence that the Veteran died of ischemia heart disease.  The autopsy suggested that the Veteran died of a respiratory disease related sarcoidosis and COPD.

Since the examiner did not address whether the Veteran's lung condition was related to his service, to include herbicide exposure, in August 2013 the Board remanded the case for additional comments.

In September 2013 a VA physician reviewed the record and came to several conclusions.  The physician found that diabetes mellitus did not play a significant role in the Veteran's death noting that there was no prior history of diabetic ketoacidosis and the disease was under relatively good control.  

Secondly, there were no symptoms suggestive of sarcoidosis during service.  Although he complained of shortness of breath due to over exertion during National Guard PE, there was a noted a long history of smoking.  The exact date of onset is not known but symptoms requiring investigation did not occur until around 2001-2002.  Therefore it is less likely than not that sarcoidosis is related to military service.  

Third, the examiner found that diabetes mellitus did not cause or aggravate cardiomegaly.  

Fourth, the Veteran's hypertension was not caused by diabetes mellitus as they were diagnosed at the same time.  The physician added that the exact cause of cardiomegaly is unclear but as likely as not to have been caused by cardiopulmonary resuscitation.  He found that another possibility related to pulmonary hypertension, which the Veteran most likely had as a result of severe lung disease.  The examiner noted that the left ventricular was not abnormal, but the heart was evidently dilated and increased in weight.  He pointed out that cardiomegaly is not generally considered a form of ischemic heart disease.  The examiner found that it would require speculation to list a specific etiology of the cardiomegaly.  The physician stated that it was less likely than not that the cardiomegaly is secondary to hypertension since no evidence of such was found during life. 

The Board remanded the case in October 2014 in order to obtain further opinion regarding whether it is as likely as not that the Veteran's sarcoidosis was the result of any exposure to herbicides during his military service. Secondly, whether it is as likely as not that the Veteran's cardiomegaly was aggravated by his diabetes mellitus with early diabetic nephropathy and moderate anemia.  Third, whether it is as likely as not that the Veteran's hypertension was aggravated by his diabetes mellitus with early diabetic nephropathy and anemia and/or ischemic heart disease.  Fourth, whether it is as likely as not that the Veteran's the hypertension aggravated the cardiomegaly.  And finally, whether it is as likely as not that the Veteran's hypertension cause or aggravated his pulmonary hypertension. 

In December 2014, the physician noted that sarcoidosis is a disease of unknown cause, but has not been associated with herbicide exposure.  Therefore, he found that it is less likely than not the sarcoidosis was caused by herbicide exposure while on active duty.   

Secondly, the examiner concluded that there is no evidence that cardiomegaly was aggravated or caused by his diabetes mellitus.  The examiner indicated that cardiomegaly was noted on post mortem, but found it as likely as not that it is related to cardiopulmonary resuscitation.  The examiner noted that prior to death, echocardiography and chest x-rays showed no evidence of cardiomegaly.  

The examiner also concluded that there is no clear evidence the Veteran's hypertension was aggravated or caused by his diabetes mellitus.  The examiner noted that both diabetes and hypertension were diagnosed at the same time.  Further, the Veteran's hypertension was under relatively good control during life.  Although hypertension can cause cardiomegaly via left ventricular hypertrophy or hypertensive cardiomyopathy, neither of these findings were present during life on either echocardiography or chest x-ray.  Therefore, it is less likely than not the hypertension resulted in cardiomegaly. 

Finally the examiner concluded it is less likely than not the essential hypertension caused or aggravated the pulmonary hypertension.  He pointed out that that it was almost certain that the sarcoidosis with COPD caused the Veteran's pulmonary hypertension.  He added that there is nothing to suggest that systemic hypertension caused or aggravated the pulmonary hypertension.  He explained that pulmonary hypertension relates to hypertension within the pulmonary vascular system, while essential hypertension relates to elevated pressure within the peripheral arterial system. 

In April 2015, the Appellant's claim was remanded to provide additional VA medical opinions to include whether it is at least as likely as that the Veteran's cardiomegaly was caused or aggravated by the Veteran's atherosclerotic cardiovascular disease; and whether it is at least as likely as not that the Veteran's cardiomegaly was caused or aggravated by the Veteran's hypertension.

A different VA physician reviewed the case in September 2016 and came to several conclusions.  The physician determined that it is less likely than not that the Veteran's atherosclerotic cardiovascular disease contributed substantially or materially to the Veteran's death.  The examiner noted that atherosclerotic cardiovascular disease did not involve an "active processes affecting vital organs" and had no "debilitating effects and general impairment of health.  In providing the rationale, the examiner noted that the medical records show that the Veteran clearly died of natural progression of pulmonary sarcoidosis.  Further, the Veteran's atherosclerotic cardiovascular disease was asymptomatic while he was alive and it was only discovered during an autopsy.  The examiner concluded that atherosclerotic cardiovascular disease did not play any role in causing his death.

Secondly, it is less likely than not that the Veteran's cardiomegaly was caused or aggravated by the Veteran's atherosclerotic cardiovascular disease.  The examiner stated the cardiomegaly was caused by severe strain on the right side of the heart from pulmonary hypertension, which was caused by the severe pulmonary condition.  He indicated that the medical literature shows that the atherosclerotic cardiovascular disease in general does not cause cardiomegaly on its own. 

Third, it is at least as likely as not that the Veteran's hypertension was caused or aggravated by the Veteran's atherosclerotic cardiovascular disease.  The physician rationalized that hypertension is a well-known clinical entity that is caused from hardening of the arteries with the normal aging process.  Further, the Veteran's atherosclerotic cardiovascular disease was definitely a factor in the hardening of the arteries resulting in or aggravating his hypertension. 

Fourth, it is at least as likely as not that hypertension is related to the Veteran's military service, to include presumed in-service herbicide exposure.  The examiner stated that the National Academy of Sciences (NAS) has indicated there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  Although in most cases hypertension is idiopathic and is related to aging process, there are no other risk factors to explain development of hypertension in this case. 

Fifth, it is less likely than not that cardiomegaly was caused or aggravated by the Veteran's hypertension.  The physician noted the cardiomegaly was caused from severe strain on the right side of the heart from pulmonary hypertension caused from his severe pulmonary condition.  The essential hypertension on the contrary was mild in severity and could not account for the severe cardiomegaly (mainly right sided) seen on the autopsy (or on ECHO/ECG reports before his death). 

The Board remanded the case in July 2017 to obtain opinions regarding whether it is at least as likely as not that the Veteran's cardiomegaly was aggravated by either essential hypertension or atherosclerotic cardiovascular disease.  

In August 2017, a VA physician reviewed the case and found it is less likely than not that the Veteran's cardiomegaly was aggravated by his atherosclerotic heart disease-atherosclerotic plaque deposits.  The physician pointed out that although the Veteran had mild to moderate atherosclerotic heart disease, it was not obstructive enough in any larger coronary vessel to cause ischemia (inadequate blood flow and thus oxygen to heart muscle tissue beyond the minor obstruction).  Thus, there is no ischemia and no physiological effect on that heart muscle either by causation or aggravation. 

Secondly, the examiner stated that it is less likely than not that the Veteran's cardiomegaly was aggravated by his essential hypertension.  The examiner indicated that the cardiomegaly was located in the right ventricle and primarily a result of lung disease.  Further systemic hypertension causes thickening of the left ventricle wall, which, in this case was not seen on ECHO.  This was most likely due to the fact that his hypertension was mild to modest. 

As noted above, the Veteran was only service-connected for diabetes mellitus with neuropathy of the upper and lower extremities during his lifetime, and the Board finds that his disabilities did not cause or contribute to his death.  VA examiners opined that there was no evidence that diabetes mellitus with neuropathy of the upper and lower extremities contributed to the Veteran's death.  The Board finds the VA examiner's opinion more probative as it is based on review of the e-file, the Veteran's pertinent medical history, and is supported by rationale.

In addition, because the claimant alleged that Agent Orange caused or contributed to the Veteran's death, the Board will consider those diseases that are presumed associated with herbicide agent exposure. In this case, the Veteran served in Vietnam.  Therefore, it is presumed that he was exposed to herbicide agents.  In addition, the Veteran had diabetes mellitus, which is one of the diseases identified as related to herbicide exposure.  However, there is no probative evidence that diabetes mellitus caused or contributed to his death.  Rather, in September 2013, the physician found that diabetes mellitus did not play a significant role in the Veteran's death noting that there was no prior history of diabetic ketoacidosis and the disease was under relatively good control, and therefore, it was less likely than not that his diabetes mellitus contributed to an aggravation of his lung disorder or death from cardiovascular complications.  There is no medical opinion to the contrary.

The Board also notes that ischemic heart disease is one of the diseases presumed to be related to herbicide agent exposure; however, the evidence indicates that the Veteran did not have ischemic heart disease.  As noted above, in August 2017 a VA physician found it is less likely than not that the Veteran's cardiomegaly was aggravated by his atherosclerotic plaque deposits.   The physician pointed out that although the Veteran had mild to moderate atherosclerotic heart disease, it was not obstructive enough in any larger coronary vessel to cause ischemia (inadequate blood flow and thus oxygen to heart muscle tissue beyond the minor obstruction).  Thus, there is no ischemia and no physiological effect on that heart muscle either by causation or aggravation.  In this case, the most probative evidence indicates that the Veteran's death was not caused by ischemic heart disease.  

In addition, there is no competent medical evidence of record or other probative evidence to suggest that the Veteran's lung or heart disorder was incurred in or aggravated by service.  While the Appellant is competent to relate her experience of the Veteran's symptoms and of his medical treatment, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); to the extent that she asserts a causal relationship between the Veteran's heart and lung disorders and military service, she is not shown to have the knowledge, training, or expertise to render such an opinion.  As such, her lay opinion has little probative value as to such a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

In light of the above, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990). 




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


